DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 wherein “the fuel gas stream is produced by conditioning a portion of the lean natural gas stream to a pressure and temperature suitable for use by a power plant” in line 16-17; “the LNG stream and the CCNG stream are produced by: passing a portion of the lean natural gas stream through a carbon dioxide stripping unit to produce a stripped gas stream” in lines 20-22 and claim 11 limitation wherein “the carbon dioxide stripping unit mixes refrigerated methanol with the portion of the lean natural gas stream in a countercurrent vessel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dewatering unit” and “carbon dioxide stripping unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the fuel gas stream is produced by conditioning a portion of the lean natural gas stream to a pressure and temperature suitable for use by a power plant” in line 16-17 in which the method description wherein “conditioning a portion of the lean natural gas stream to a pressure and temperature suitable for use by a power plant” in order to produce the fuel gas stream is not implicitly or explicitly described in any of applicant’s original disclosure. Applicant’s invention describe (See para. 0030, fig. 1A and 1B of the publication), the fuel gas stream 104 is produced as follow: “lean gas stream 31 exits fractionator 27 and is first heated in heat exchanger 44, and the heated lean gas stream 32 is further heated in heat exchanger 14.  The heated lean gas stream 33 is split into two streams, a fuel gas stream 104 and a compressed natural gas stream 35”. Therefore, based upon the entirety of the disclosure, there is insufficient, implicit or explicit, disclosure of the above corresponding method claim limitation to create the fuel gas stream. See MPEP 2163.03 V.
Claim 1 recites the limitation “the LNG stream and the CCNG stream are produced by: passing a portion of the lean natural gas stream through a carbon dioxide stripping unit to produce a stripped gas stream” in lines 20-22 in which the method wherein “the LNG stream and the CCNG stream are produced by” passing a portion of the lean natural gas stream through a carbon dioxide stripping unit to produce a stripped gas stream in order to produce the LNG stream and the CCNG stream is not implicitly or explicitly described in any of applicant’s original disclosure. According to applicant’s invention (See para. 0024-0025, fig. 1A and 1B of the publication), the LNG stream (64) and the CCNG stream (83) are produced by passing the LNG feed stream 43 and the gaseous LNG feed stream through line 50 into carbon dioxide stripper 51, not by passing a portion of the lean natural gas stream through a carbon dioxide stripping unit as claimed. Therefore, based upon the entirety of the disclosure, there is insufficient, implicit or explicit, disclosure of the above corresponding method claim limitation to create the LNG stream 64 and the CCNG stream 83. See MPEP 2163.03 V.

Claims 2-15 are considered to be rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water" in line 8 lacks antecedent basis.
Claim 15 recites the limitation “the temperature and pressure of at least one of the CNG, CCNG, and LNG streams” lacks antecedent basis.
Claims 2-15 are considered to be rejected as being dependent upon a rejected claim.

Remarks
It is noted that due to the breadth of the 102(a) and (b) issues as discussed above, a prior art rejection has not been set forth at this time. However, the lack of a prior art rejection is not to be construed as an indication of allowable subject matter, and any amendments to the claims are subject to further search and/or consideration of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763